DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits and is a notice of allowance. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 5/6/2021 in response to Office Action (final rejection) mailed 4/30/2021. 
Claims 1-2 and 4-15 were previously pending. With Applicant’s filing of 5/6/2021 Claims 12-15 are cancelled and Claims 1-2 and 4-11 are as previously presented. Presently Claims 1-2 and 4-11 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 15 was previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s cancelling of the claim, this rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see page 5, filed 5/6/2021, with respect to Claims 12-15 have been fully considered and are persuasive.  The prior art rejections of Claims 12-15 are withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation for at least one energy absorber interconnecting said upper support and said adhesion plate, wherein said energy absorber comprises an elastomeric polymer layer between said upper support and said adhesion plate, said elastomeric polymer 
Independent Claim 8 is indicated as having allowable subject matter because the recited limitation for at least one energy absorber interconnecting said upper support and said adhesion plate, when taken with the claim as whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2, 4-7, and 9-11 are allowable as depending from an allowable base claim.
A close prior art reference of record Dachs discloses apparatus for producing a 3D object by bottom-up stereolithography, the apparatus comprising a carrier plate assembly that comprises a lower platform (upper support, 106) that may couple to an elevator assembly (102) of a linear stage (elevator, 104), a build layer member (adhesion plate, 140), and between the upper support and the elevator assembly are a plurality of locking mechanisms (carrier lock portion, 108). The adhesion plate has a lower adhesion surface, unnumbered). In operation, the top of the 3D objection under construction is attached to the lower adhesion surface. The carrier lock portion couples the upper support and an elevator assembly, and is configured to be selectively locked and unlocked. Because the carrier lock portion locks to the elevator assembly, an elevator lock portion is implied. The carrier lock portion includes a work support member (112) that is configured to be pressurized to selectively lock the carrier lock portion, and includes a spring (energy absorber, 120) that is configured to push a piston outwardly when the carrier lock portion is in the unlocked state. It is the Examiner’s position that although the energy absorber is part of the carrier lock portion, and the carrier lock portion does not couple the upper support and the adhesion plate, thus the energy absorber does not interconnect the upper support and the adhesion plate. The apparatus further comprises an optically transparent build window positioned below the elevator assembly and including a rigid base and a polymer layer on the base, a radiation source (light source) provides electromagnetic radiation which through a reflective mirror illuminates a build chamber at least partially defined by the build window, thus a light source is positioned below the window. A controller is operatively associated with the elevator assembly. Dachs
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743